



EXHIBIT 10.3




FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This First Amendment to Employment Agreement (this “Amendment”) is made
effective May 22, 2020, by and between Helix Energy Solutions Group, Inc., a
Minnesota corporation (the “Company”), and Erik Staffeldt (“Executive”), an
individual residing in The Woodlands, Texas. The Company and Executive are
collectively referred to herein as the “Parties,” and individually referred to
as a “Party.”
RECITALS:
WHEREAS, Executive currently serves as the Executive Vice President and Chief
Financial Officer of the Company, and the Parties are party to that certain
Employment Agreement (the “Agreement”) made effective June 5, 2017, setting
forth the terms and conditions of Executive’s employment with the Company; and
WHEREAS, as a result of the current business, economic and global health
environments the Company and Executive mutually desire to amend the Agreement.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
AGREED as follows:
1.
Incorporation of Recitals; No Other Amendment; Definitions. The above recitals
are incorporated herein and made a part of this Amendment. Except as expressly
amended hereby, the Agreement shall remain in full force and effect. Each
capitalized term used but not defined herein shall have the meaning given to
such term in the Agreement.

2.
Temporary Reduction to Base Annual Salary. During the Reduction Period (as
defined below), Executive’s Base Annual Salary will be temporarily reduced by
ten percent (10%) (the “Temporary Reduction”).

3.
Reduction Period. The Temporary Reduction will take effect on June 1, 2020 (the
“Effective Date”) and will continue in effect until a date to be mutually agreed
in writing by and between the Parties, and if not so mutually agreed, shall
automatically expire on December 31, 2020 (such date as mutually agreed or
otherwise upon expiration, the “Reduction End Date”, and the period from the
Effective Date until the Reduction End Date, the “Reduction Period”). The
Company agrees that the Compensation Committee of the Company’s Board of
Directors shall meet to review and consider the Temporary Reduction on at least
a quarterly basis during the Reduction Period.

4.
Not “Good Reason”. The Temporary Reduction does not constitute “Good Reason” for
any purpose under the Agreement, including without limitation as defined under
Section 2(s)(i) of the Agreement.





--------------------------------------------------------------------------------





5.
Waiver and Consent. For the limited purposes as set forth herein, and only to
the extent of the Temporary Reduction and only during the Reduction Period,
Executive hereby waives the provisions of Section 5(a) of the Agreement to the
extent, and only to the extent, of the requirement that Executive’s annual
salary may not be decreased. The Parties agree that the Temporary Reduction as
set forth herein is being made with the full knowledge and consent of Executive.

6.
No Further Adjustments. The Temporary Reduction shall not apply to the
calculation of any amounts in connection with Executive’s employment with the
Company, including but not limited to any: (i) AICP or Annual Incentive
Compensation Plan; (ii) Annual Cash Compensation with respect to a Change in
Control; or (iii) amounts to which Executive shall be entitled under
circumstances set forth in Section 7 of the Agreement. In each such case, any
such calculations shall be based upon Executive’s Base Annual Salary in effect
immediately prior to the Reduction Period.

7.
Term. Unless earlier terminated by mutual agreement of the Parties, this
Amendment shall expire effective December 31, 2020 and be of no further force
and effect.

8.
Governing Law. This Amendment shall be governed by and construed in accordance
with the internal laws of the State of Texas without giving any effect to the
conflict of laws provisions thereof.

9.
Counterparts. Any number of counterparts of this Amendment may be executed and
each such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one instrument. This Amendment may be
executed by portable document format (.pdf) or facsimile signature which
signature shall be binding upon the Parties.

 
IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
date first written above.
EXECUTIVE
 
THE COMPANY
 
 
 
 
 
 
 
 
 
 
HELIX ENERGY SOLUTIONS GROUP, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Erik Staffeldt
 
By:
/s/ Owen Kratz
 
Name:
Erik Staffeldt
 
 
Owen Kratz
 
 
 
 
 
President and Chief Executive Officer
 
 
 
 
 
 
 
Date:
May 22, 2020
 
Date:
May 22, 2020
 



